369 N.E.2d 404 (1977)
OLD TOWN DEVELOPMENT COMPANY (a Partnership, Sidney D. Eskenazi, Marvin Mitchell, Louis Buddy Yosha and Max Nelson, Appellants,
v.
Robert J. LANGFORD, Robert J. Langford, As Administrator of the Estate of Francis B. Langford, Deceased, and Joe Ogle, d/b/a Ogle Sheet Metal Company, Appellees.
No. 2-973A207.
Supreme Court of Indiana.
November 7, 1977.
Howard J. DeTrude, Jr., Peter G. Tamulonis, John N. Thompson, Indianapolis, for appellants.
Christopher Kirages, Clarence H. Doninger, Alan H. Goldstein, Indianapolis, for appellees.
PER CURIAM.
This case comes before us on petition to transfer from the Court of Appeals, Second District. The opinion of that court is reported in 349 N.E.2d 744.
We grant transfer and set aside the opinion of the Court of Appeals in this case. However the parties have informed the Court that they have settled this matter and they have filed with the Court their Stipulation and Agreement that the appeal be dismissed. The question therefore becomes moot and the case is dismissed without further opinion.